
	
		II
		109th CONGRESS
		2d Session
		S. 3810
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Kohl (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent tobacco smuggling, to ensure the collection of
		  all tobacco taxes, and for other purposes.
	
	
		1.Short title; findings;
			 purpose
			(a)Short
			 titleThis Act may be cited
			 as the Prevent All Cigarette
			 Trafficking Act of 2006 or PACT Act.
			(b)FindingsCongress
			 finds that—
				(1)the sale of
			 illegal cigarettes and smokeless tobacco products significantly reduces
			 Federal, State, and local government revenues, with Internet sales alone
			 accounting for billions of dollars of lost Federal, State, and local tobacco
			 tax revenue each year;
				(2)Hezbollah, Hamas,
			 al Qaeda, and other terrorist organizations have profited from trafficking in
			 illegal cigarettes or counterfeit cigarette tax stamps;
				(3)terrorist
			 involvement in illicit cigarette trafficking will continue to grow because of
			 the large profits such organizations can earn;
				(4)the sale of
			 illegal cigarettes and smokeless tobacco over the Internet, and through mail,
			 fax, or phone orders, make it cheaper and easier for children to obtain tobacco
			 products;
				(5)the majority of
			 Internet and other remote sales of cigarettes and smokeless tobacco are being
			 made without adequate precautions to protect against sales to children, without
			 the payment of applicable taxes, and without complying with the nominal
			 registration and reporting requirements in existing Federal law;
				(6)unfair
			 competition from illegal sales of cigarettes and smokeless tobacco is taking
			 billions of dollars of sales away from law-abiding retailers throughout the
			 United States;
				(7)with rising State
			 and local tobacco tax rates, the incentives for the illegal sale of cigarettes
			 and smokeless tobacco have increased;
				(8)the number of
			 active tobacco investigations being conducted by the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives rose to 452 in 2005;
				(9)the number of
			 Internet vendors in the United States and in foreign countries that sell
			 cigarettes and smokeless tobacco to buyers in the United States has increased
			 from only about 40 in 2000 to more than 500 in 2005; and
				(10)the intrastate
			 sale of illegal cigarettes and smokeless tobacco over the Internet has a
			 substantial effect on interstate commerce.
				(c)PurposesIt
			 is the purpose of this Act to—
				(1)require Internet
			 and other remote sellers of cigarettes and smokeless tobacco to comply with the
			 same laws that apply to law-abiding tobacco retailers;
				(2)create strong
			 disincentives to illegal smuggling of tobacco products;
				(3)provide
			 government enforcement officials with more effective enforcement tools to
			 combat tobacco smuggling;
				(4)make it more
			 difficult for cigarette and smokeless tobacco traffickers to engage in and
			 profit from their illegal activities;
				(5)increase
			 collections of Federal, State, and local excise taxes on cigarettes and
			 smokeless tobacco; and
				(6)prevent and
			 reduce youth access to inexpensive cigarettes and smokeless tobacco through
			 illegal Internet or contraband sales.
				2.Collection of
			 State cigarette and smokeless tobacco taxes
			(a)DefinitionsThe
			 Act of October 19, 1949 (15 U.S.C. 375 et seq.; commonly referred to as the
			 Jenkins Act) (referred to in this Act as the Jenkins
			 Act), is amended by striking the first section and inserting the
			 following:
				
					1.DefinitionsAs used in this Act, the following
				definitions apply:
						(1)Attorney
				GeneralThe term attorney general, with respect to a
				State, means the attorney general or other chief law enforcement officer of the
				State, or the designee of that officer.
						(2)Cigarette
							(A)In
				generalFor purposes of this Act, the term
				cigarette—
								(i)shall have the
				same meaning given that term in section 2341 of title 18, United States Code;
				and
								(ii)shall include
				roll-your-own tobacco (as that term is defined in section 5702
				of title 26, United States Code).
								(B)ExceptionFor
				purposes of this Act, the term cigarette does not include a
				cigar, as that term is defined in section 5702 of title 26,
				United States Code.
							(3)Common
				carrierThe term common carrier means any person
				(other than a local messenger service or the United States Postal Service) that
				holds itself out to the general public as a provider for hire of the
				transportation by water, land, or air of merchandise, whether or not the person
				actually operates the vessel, vehicle, or aircraft by which the transportation
				is provided, between a port or place and a port or place in the United
				States.
						(4)ConsumerThe
				term consumer means any person that purchases cigarettes or
				smokeless tobacco, but does not include any person lawfully operating as a
				manufacturer, distributor, wholesaler, or retailer of cigarettes or smokeless
				tobacco.
						(5)Delivery
				saleThe term delivery sale means any sale of
				cigarettes or smokeless tobacco to a consumer if—
							(A)the consumer
				submits the order for such sale by means of a telephone or other method of
				voice transmission, the mails, or the Internet or other online service, or the
				seller is otherwise not in the physical presence of the buyer when the request
				for purchase or order is made; or
							(B)the cigarettes or
				smokeless tobacco are delivered by use of a common carrier, private delivery
				service, or the mails, or the seller is not in the physical presence of the
				buyer when the buyer obtains possession of the cigarettes or smokeless
				tobacco.
							(6)Delivery
				sellerThe term delivery seller means a person who
				makes a delivery sale.
						(7)Indian
				countryThe term Indian country has the meaning
				given that term in section 1151 of title 18, United States Code, except that
				within the State of Alaska that term applies only to the Metlakatla Indian
				Community, Annette Island Reserve.
						(8)Indian
				tribeThe term Indian tribe, tribe, or
				tribal refers to an Indian tribes as defined in section 4(e) of
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(e)) or as listed pursuant to section
				104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.
				479a–1).
						(9)Interstate
				commerceThe term interstate commerce means commerce
				between a State and any place outside the State, commerce between a State and
				any Indian country in the State, or commerce between points in the same State
				but through any place outside the State or through any Indian country.
						(10)PersonThe
				term person means an individual, corporation, company,
				association, firm, partnership, society, State government, local government,
				Indian tribal government, governmental organization of such government, or
				joint stock company.
						(11)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, the Commonwealth of Puerto Rico, or any territory or
				possession of the United States.
						(12)Smokeless
				tobaccoThe term smokeless tobacco means any finely
				cut, ground, powdered, or leaf tobacco, or other product containing tobacco,
				that is intended to be placed in the oral or nasal cavity or otherwise consumed
				without being combusted.
						(13)Tobacco tax
				administratorThe term tobacco tax administrator
				means the State, local, or tribal official duly authorized to collect the
				tobacco tax or administer the tax law of a State, locality, or tribe,
				respectively.
						(14)Transfers for
				profitThe term transfers for profit means any
				transfer for profit or other disposition for profit, including any transfer or
				disposition by an agent to his principal in connection with which the agent
				receives anything of value.
						(15)UseThe
				term use, in addition to its ordinary meaning, means the
				consumption, storage, handling, or disposal of cigarettes or smokeless
				tobacco.
						.
			(b)Reports to
			 State tobacco tax administratorsSection 2 of the Jenkins Act (15
			 U.S.C. 376) is amended—
				(1)by striking
			 cigarettes each place it appears and inserting cigarettes
			 or smokeless tobacco;
				(2)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 inserting Contents.— after
			 (a);
						(ii)by
			 striking or transfers and inserting , transfers, or
			 ships;
						(iii)by inserting
			 , locality, or Indian country of an Indian tribe after a
			 State;
						(iv)by
			 striking to other than a distributor licensed by or located in such
			 State,; and
						(v)by
			 striking or transfer and shipment and inserting ,
			 transfer, or shipment;
						(B)in paragraph
			 (1)—
						(i)by
			 striking with the tobacco tax administrator of the State and
			 inserting with the Attorney General of the United States and with the
			 tobacco tax administrators of the State and place; and
						(ii)by
			 striking ; and and inserting the following: , as well as
			 telephone numbers for each place of business, a principal electronic mail
			 address, any website addresses, and the name, address, and telephone number of
			 an agent in the State authorized to accept service on behalf of such
			 person;;
						(C)in paragraph (2),
			 by striking and the quantity thereof. and inserting the
			 quantity thereof, and the name, address, and phone number of the person
			 delivering the shipment to the recipient on behalf of the delivery seller, with
			 all invoice or memoranda information relating to specific customers to be
			 organized by city or town and by zip code; and; and
					(D)by adding at the
			 end the following:
						
							(3)with respect to
				each memorandum or invoice filed with a State under paragraph (2), also file
				copies of such memorandum or invoice with the tobacco tax administrators and
				chief law enforcement officers of the local governments and Indian tribes
				operating within the borders of the State that apply their own local or tribal
				taxes on cigarettes or smokeless
				tobacco.
							;
					(3)in subsection
			 (b)—
					(A)by inserting
			 Presumptive
			 Evidence.— after (b);
					(B)by striking
			 (1) that and inserting that; and
					(C)by striking
			 , and (2) and all that follows and inserting a period;
			 and
					(4)by adding at the
			 end the following:
					
						(c)Use of
				informationA tobacco tax administrator or chief law enforcement
				officer who receives a memorandum or invoice under paragraph (2) or (3) of
				subsection (a) shall use such memorandum or invoice solely for the purposes of
				the enforcement of this Act and the collection of any taxes owed on related
				sales of cigarettes and smokeless tobacco, and shall keep confidential any
				personal information in such memorandum or invoice not otherwise required for
				such
				purposes.
						.
				(c)Requirements
			 for delivery salesThe Jenkins Act is amended by inserting after
			 section 2 the following:
				
					2A.Delivery
				sales
						(a)In
				generalWith respect to
				delivery sales into a specific State and place, each delivery seller shall
				comply with—
							(1)the shipping
				requirements set forth in subsection (b);
							(2)the recordkeeping
				requirements set forth in subsection (c);
							(3)all State, local,
				tribal, and other laws generally applicable to sales of cigarettes or smokeless
				tobacco as if such delivery sales occurred entirely within the specific State
				and place, including laws imposing—
								(A)excise
				taxes;
								(B)licensing and
				tax-stamping requirements;
								(C)restrictions on
				sales to minors; and
								(D)other payment
				obligations or legal requirements relating to the sale, distribution, or
				delivery of cigarettes or smokeless tobacco; and
								(4)the tax
				collection requirements set forth in subsection (d).
							(b)Shipping and
				packaging
							(1)Required
				statementFor any shipping package containing cigarettes or
				smokeless tobacco, the delivery seller shall include on the bill of lading, if
				any, and on the outside of the shipping package, on the same surface as the
				delivery address, a clear and conspicuous statement providing as follows:
				CIGARETTES/SMOKELESS TOBACCO: FEDERAL LAW REQUIRES THE PAYMENT OF ALL
				APPLICABLE EXCISE TAXES, AND COMPLIANCE WITH APPLICABLE LICENSING AND
				TAX-STAMPING OBLIGATIONS.
							(2)Failure to
				labelAny shipping package described in paragraph (1) that is not
				labeled in accordance with that paragraph shall be treated as nondeliverable
				matter by a common carrier, other delivery service, or the United States Postal
				Service if the common carrier, other delivery service, or the United States
				Postal Service, as the case may be, knows or should know the package contains
				cigarettes or smokeless tobacco. Nothing in this paragraph shall require the
				common carrier, other delivery service, or the United States Postal Service to
				open any package to determine its contents.
							(3)Weight
				restrictionA delivery seller shall not sell, offer for sale,
				deliver, or cause to be delivered in any single sale or single delivery any
				cigarettes or smokeless tobacco weighing more than 10 pounds.
							(4)Age
				verificationNotwithstanding any other provision of law, a
				delivery seller who mails or ships cigarettes or smokeless tobacco in
				connection with a delivery sale—
								(A)shall not sell,
				deliver, or cause to be delivered any tobacco products to a person under the
				minimum age required for the legal sale or purchase of tobacco products, as
				determined by either State or local law at the place of delivery; and
								(B)shall use a
				method of mailing or shipping that requires—
									(i)the purchaser
				placing the delivery sale order, or an adult who is at least the minimum age
				required for the legal sale or purchase of tobacco products, as determined by
				either State or local law at the place of delivery, to sign to accept delivery
				of the shipping container at the delivery address; and
									(ii)the person who
				signs to accept delivery of the shipping container to provide proof, in the
				form of a valid, government-issued identification bearing a photograph of the
				individual, that the person is at least the minimum age required for the legal
				sale or purchase of tobacco products, as determined by either State or local
				law at the place of delivery.
									(c)Records
							(1)In
				generalEach delivery seller shall keep a record of any delivery
				sale, including all of the information described in section 2(a)(2), organized
				by the State, and within such State, by the city or town and by zip code, into
				which such delivery sale is so made.
							(2)Record
				retentionRecords of a delivery sale shall be kept as described
				in paragraph (1) in the year in which the delivery sale is made and for the
				next 4 years.
							(3)Access for
				officialsRecords kept under paragraph (1) shall be made
				available to tobacco tax administrators of the States, to local governments and
				Indian tribes that apply their own local or tribal taxes on cigarettes or
				smokeless tobacco, to the attorneys general of the States, to the chief law
				enforcement officers of such local governments and Indian tribes, and to the
				Attorney General of the United States in order to ensure the compliance of
				persons making delivery sales with the requirements of this Act.
							(d)Delivery
							(1)In
				generalExcept as provided in paragraph (2), no delivery seller
				may sell or deliver to any consumer, or tender to any common carrier or other
				delivery service, any cigarettes or smokeless tobacco pursuant to a delivery
				sale unless, in advance of the sale, delivery, or tender—
								(A)any cigarette or
				smokeless tobacco excise tax that is imposed by the State in which the
				cigarettes or smokeless tobacco are to be delivered has been paid to the
				State;
								(B)any cigarette or
				smokeless tobacco excise tax that is imposed by the local government of the
				place in which the cigarettes or smokeless tobacco are to be delivered has been
				paid to the local government; and
								(C)any required
				stamps or other indicia that such excise tax has been paid are properly affixed
				or applied to the cigarettes or smokeless tobacco.
								(2)ExceptionParagraph
				(1) does not apply to a delivery sale of smokeless tobacco if the law of the
				State or local government of the place where the smokeless tobacco is to be
				delivered requires or otherwise provides that delivery sellers collect the
				excise tax from the consumer and remit the excise tax to the State or local
				government, and the delivery seller complies with the requirement.
							(e)List of
				unregistered or noncompliant delivery sellers
							(1)In
				general
								(A)Initial
				listNot later than 90 days after this subsection goes into
				effect under section 10 of the Prevent All
				Cigarette Trafficking Act of 2006, the Attorney General of the
				United States shall compile a list of delivery sellers of cigarettes or
				smokeless tobacco that have not registered with the Attorney General, pursuant
				to section 2(a) or that are otherwise not in compliance with this Act,
				and—
									(i)distribute the
				list to—
										(I)the attorney
				general and tax administrator of every State;
										(II)common carriers
				and other persons that deliver small packages to consumers in interstate
				commerce, including the United States Postal Service; and
										(III)at the
				discretion of the Attorney General of the United States, to any other persons;
				and
										(ii)publicize and
				make the list available to any other person engaged in the business of
				interstate deliveries or who delivers cigarettes or smokeless tobacco in or
				into any State.
									(B)List
				contentsTo the extent known, the Attorney General of the United
				States shall include, for each delivery seller on the list described in
				subparagraph (A)—
									(i)all names the
				delivery seller uses in the transaction of its business or on packages
				delivered to customers;
									(ii)all addresses
				from which the delivery seller does business or ships cigarettes or smokeless
				tobacco;
									(iii)the website
				addresses, primary e-mail address, and phone number of the delivery seller;
				and
									(iv)any other
				information that the Attorney General determines would facilitate compliance
				with this subsection by recipients of the list.
									(C)UpdatingThe
				Attorney General of the United States shall update and distribute the list at
				least once every 4 months, and may distribute the list and any updates by
				regular mail, electronic mail, or any other reasonable means, or by providing
				recipients with access to the list through a nonpublic website that the
				Attorney General of the United States regularly updates.
								(D)State, local,
				or Tribal additionsThe Attorney General of the United States
				shall include in the list under subparagraph (A) any noncomplying delivery
				sellers identified by any State, local, or tribal government under paragraph
				(5), and shall distribute the list to the attorney general or chief law
				enforcement official and the tax administrator of any government submitting any
				such information and to any common carriers or other persons who deliver small
				packages to consumers identified by any government pursuant to paragraph
				(5).
								(E)ConfidentialityThe
				list distributed pursuant to subparagraph (A) shall be confidential, and any
				person receiving the list shall maintain the confidentiality of the list but
				may deliver the list, for enforcement purposes, to any government official or
				to any common carrier or other person that delivers tobacco products or small
				packages to consumers. Nothing in this section shall prohibit a common carrier,
				the United States Postal Service, or any other person receiving the list from
				discussing with the listed delivery sellers the delivery sellers’ inclusion on
				the list and the resulting effects on any services requested by such listed
				delivery seller.
								(2)Prohibition on
				delivery
								(A)In
				generalCommencing on the date that is 60 days after the date of
				the initial distribution or availability of the list under paragraph (1)(A), no
				person who receives the list under paragraph (1), and no person who delivers
				cigarettes or smokeless tobacco to consumers, shall knowingly complete, cause
				to be completed, or complete its portion of a delivery of any package for any
				person whose name and address are on the list, unless—
									(i)the person making
				the delivery knows or believes in good faith that the item does not include
				cigarettes or smokeless tobacco;
									(ii)the delivery is
				made to a person lawfully engaged in the business of manufacturing,
				distributing, or selling cigarettes or smokeless tobacco; or
									(iii)the package
				being delivered weighs more than 100 pounds and the person making the delivery
				does not know or have reasonable cause to believe that the package contains
				cigarettes or smokeless tobacco.
									(B)Implementation
				of updatesCommencing on the date that is 30 days after the date
				of the distribution or availability of any updates or corrections to the list
				under paragraph (1), all recipients and all common carriers or other persons
				that deliver cigarettes or smokeless tobacco to consumers shall be subject to
				subparagraph (A) in regard to such corrections or updates.
								(3)Shipments from
				persons on list
								(A)In
				generalIn the event that a common carrier or other delivery
				service delays or interrupts the delivery of a package it has in its possession
				because it determines or has reason to believe that the person ordering the
				delivery is on a list distributed under paragraph (1)—
									(i)the person
				ordering the delivery shall be obligated to pay—
										(I)the common
				carrier or other delivery service as if the delivery of the package had been
				timely completed; and
										(II)if the package
				is not deliverable, any reasonable additional fee or charge levied by the
				common carrier or other delivery service to cover its extra costs and
				inconvenience and to serve as a disincentive against such noncomplying delivery
				orders; and
										(ii)if the package
				is determined not to be deliverable, the common carrier or other delivery
				service shall, in its discretion, either provide the package and its contents
				to a Federal, State, or local law enforcement agency or destroy the package and
				its contents.
									(B)RecordsA
				common carrier or other delivery service shall maintain, for a period of 5
				years, any records kept in the ordinary course of business relating to any
				deliveries interrupted pursuant to this paragraph and provide that information,
				upon request, to the Attorney General of the United States or to the attorney
				general or chief law enforcement official or tax administrator of any State,
				local, or tribal government.
								(C)ConfidentialityAny
				person receiving records under subparagraph (B) shall use such records solely
				for the purposes of the enforcement of this Act and the collection of any taxes
				owed on related sales of cigarettes and smokeless tobacco, and the person
				receiving records under subparagraph (B) shall keep confidential any personal
				information in such records not otherwise required for such purposes.
								(4)Preemption
								(A)In
				generalNo State, local, or tribal government, nor any political
				authority of two or more State, local, or tribal governments, may enact or
				enforce any law or regulation relating to delivery sales that restricts
				deliveries of cigarettes or smokeless tobacco to consumers by common carriers
				or other delivery services on behalf of delivery sellers by—
									(i)requiring that
				the common carrier or other delivery service verify the age or identity of the
				consumer accepting the delivery by requiring the person who signs to accept
				delivery of the shipping container to provide proof, in the form of a valid,
				government-issued identification bearing a photograph of the individual, that
				such person is at least the minimum age required for the legal sale or purchase
				of tobacco products, as determined by either State or local law at the place of
				delivery;
									(ii)requiring that
				the common carrier or other delivery service obtain a signature from the
				consumer accepting the delivery;
									(iii)requiring that
				the common carrier or other delivery service verify that all applicable taxes
				have been paid;
									(iv)requiring that
				packages delivered by the common carrier or other delivery service contain any
				particular labels, notice, or markings; or
									(v)prohibiting
				common carriers or other delivery services from making deliveries on the basis
				of whether the delivery seller is or is not identified on any list of delivery
				sellers maintained and distributed by any entity other than the Federal
				Government.
									Nothing
				in this paragraph may be construed to preempt or supersede State laws
				prohibiting the delivery sale, or the shipment or delivery pursuant to a
				delivery sale, of cigarettes or smokeless tobacco to individual
				consumers.(B)Relationship to
				other lawsNothing in this paragraph shall be construed to
				prohibit, expand, restrict, or otherwise amend or modify—
									(i)section
				14501(c)(1) or 41713(b)(4) of title 49, United States Code;
									(ii)any other
				restrictions in Federal law on the ability of State, local, or tribal
				governments to regulate common carriers; or
									(iii)any provision
				of State, local, or tribal law regulating common carriers that falls within the
				provisions of chapter 49 of the United States Code, sections 14501(c)(2) or
				41713(b)(4)(B).
									(5)State, local,
				and tribal additions
								(A)In
				generalAny State, local, or tribal government shall provide the
				Attorney General of the United States with—
									(i)all known names,
				addresses, website addresses, and other primary contact information of any
				delivery seller that offers for sale or makes sales of cigarettes or smokeless
				tobacco in or into the State, locality, or tribal land but has failed to
				register with or make reports to the respective tax administrator, as required
				by this Act, or that has been found in a legal proceeding to have otherwise
				failed to comply with this Act; and
									(ii)a list of common
				carriers and other persons who make deliveries of cigarettes or smokeless
				tobacco in or into the State, locality, or tribal lands.
									(B)UpdatesAny
				government providing a list to the Attorney General of the United States under
				subparagraph (A) shall also provide updates and corrections every 4 months
				until such time as such government notifies the Attorney General of the United
				States in writing that such government no longer desires to submit such
				information to supplement the list maintained and distributed by the Attorney
				General of the United States under paragraph (1).
								(C)Removal after
				withdrawalUpon receiving written notice that a government no
				longer desires to submit information under subparagraph (A), the Attorney
				General of the United States shall remove from the list under paragraph (1) any
				persons that are on the list solely because of such government’s prior
				submissions of its list of noncomplying delivery sellers of cigarettes or
				smokeless tobacco or its subsequent updates and corrections.
								(6)Deadline to
				incorporate additionsThe Attorney General of the United States
				shall—
								(A)include any
				delivery seller identified and submitted by a State, local, or tribal
				government under paragraph (5) in any list or update that is distributed or
				made available under paragraph (1) on or after the date that is 30 days after
				the date on which the information is received by the Attorney General of the
				United States; and
								(B)distribute any
				such list or update to any common carrier or other person who makes deliveries
				of cigarettes or smokeless tobacco that has been identified and submitted by
				another government, pursuant to paragraph (5).
								(7)Notice to
				delivery sellersNot later than 14 days prior to including any
				delivery seller on the initial list distributed or made available under
				paragraph (1), or on any subsequent list or update for the first time, the
				Attorney General of the United States shall make a reasonable attempt to send
				notice to the delivery seller by letter, electronic mail, or other means that
				the delivery seller is being placed on such list or update, with that notice
				including the text of this Act.
							(8)Limitations
								(A)In
				generalAny common carrier or other person making a delivery
				subject to this subsection shall not be required or otherwise obligated
				to—
									(i)determine whether
				any list distributed or made available under paragraph (1) is complete,
				accurate, or up-to-date;
									(ii)determine
				whether a person ordering a delivery is in compliance with this Act; or
									(iii)open or
				inspect, pursuant to this Act, any package being delivered to determine its
				contents.
									(B)Alternate
				namesAny common carrier or other person making a delivery
				subject to this subsection shall not be required or otherwise obligated to make
				any inquiries or otherwise determine whether a person ordering a delivery is a
				delivery seller on the list under paragraph (1) who is using a different name
				or address in order to evade the related delivery restrictions, but shall not
				knowingly deliver any packages to consumers for any such delivery seller who
				the common carrier or other delivery service knows is a delivery seller who is
				on the list under paragraph (1) but is using a different name or address to
				evade the delivery restrictions of paragraph (2).
								(C)PenaltiesAny
				common carrier or person in the business of delivering packages on behalf of
				other persons shall not be subject to any penalty under section 14101(a) of
				title 49, United States Code, or any other provision of law for—
									(i)not making any
				specific delivery, or any deliveries at all, on behalf of any person on the
				list under paragraph (1);
									(ii)not, as a matter
				of regular practice and procedure, making any deliveries, or any deliveries in
				certain States, of any cigarettes or smokeless tobacco for any person or for
				any person not in the business of manufacturing, distributing, or selling
				cigarettes or smokeless tobacco; or
									(iii)delaying or not
				making a delivery for any person because of reasonable efforts to comply with
				this Act.
									(D)Other
				limitsSection 2 and subsections (a), (b), (c), and (d) of this
				section shall not be interpreted to impose any responsibilities, requirements,
				or liability on common carriers.
								(f)PresumptionFor
				purposes of this Act, a delivery sale shall be deemed to have occurred in the
				State and place where the buyer obtains personal possession of the cigarettes
				or smokeless tobacco, and a delivery pursuant to a delivery sale is deemed to
				have been initiated or ordered by the delivery
				seller.
						.
			(d)PenaltiesThe
			 Jenkins Act is amended by striking section 3 and inserting the
			 following:
				
					3.Penalties
						(a)Criminal
				penalties
							(1)In
				generalExcept as provided in paragraph (2), whoever violates any
				provision of this Act shall be guilty of a felony and shall be imprisoned not
				more than 3 years, fined under title 18, United States Code, or both.
							(2)Exceptions
								(A)GovernmentsParagraph
				(1) shall not apply to a State, local, or tribal government.
								(B)Delivery
				violationsA common carrier or independent delivery service, or
				employee of a common carrier or independent delivery service, shall be subject
				to criminal penalties under paragraph (1) for a violation of section 2A(e) only
				if the violation is committed intentionally for the purpose of—
									(i)obtaining the
				business of delivery sellers known to the common carrier or independent
				delivery service not to be in compliance with this Act; or
									(ii)assisting a
				delivery seller to violate or otherwise evade compliance with section
				2A.
									(b)Civil
				penalties
							(1)In
				generalExcept as provided in paragraph (3), whoever violates any
				provision of this Act shall be subject to a civil penalty in an amount not to
				exceed—
								(A)in the case of a
				delivery seller, the greater of—
									(i)$5,000 in the
				case of the first violation, or $10,000 for any other violation; or
									(ii)for any
				violation, 2 percent of the gross sales of cigarettes or smokeless tobacco of
				such person during the 1-year period ending on the date of the
				violation.
									(B)in the case of a
				common carrier or other delivery service, $2,500 in the case of a first
				violation, or $5,000 for any violation within 1 year of a prior
				violation.
								(2)Relation to
				other penaltiesA civil penalty under paragraph (1) for a
				violation of this Act shall be imposed in addition to any criminal penalty
				under subsection (a) and any other damages, equitable relief, or injunctive
				relief awarded by the court, including, but not limited to, the payment of any
				unpaid taxes to the appropriate Federal, State, local, or tribal
				governments.
							(3)Exceptions
								(A)Delivery
				violationsAn employee of a common carrier or independent
				delivery service shall be subject to civil penalties under paragraph (1) for a
				violation of section 2A(e) only if the violation is committed intentionally for
				the purpose of—
									(i)obtaining the
				business of delivery sellers known to the common carrier or independent
				delivery service not to be in compliance with this Act; or
									(ii)assisting a
				delivery seller to violate or otherwise evade compliance with section
				2A.
									(B)Other
				limitationsNo common carrier or independent delivery service
				shall be subject to civil penalties under paragraph (1) for a violation of
				section 2A(e) if—
									(i)the common
				carrier or independent delivery service has implemented and enforces effective
				policies and practices for complying with that section; or
									(ii)an employee of
				the common carrier or independent delivery service who physically receives and
				processes orders, picks up packages, processes packages, or makes deliveries,
				takes actions that are outside the scope of employment of the employee in the
				course of the violation, or that violate the implemented and enforced policies
				of the common carrier or independent delivery service described in clause
				(i).
									.
			(e)EnforcementThe
			 Jenkins Act is amended by striking section 4 and inserting the
			 following:
				
					4.Enforcement
						(a)In
				generalThe United States
				district courts shall have jurisdiction to prevent and restrain violations of
				this Act and to provide other appropriate injunctive or equitable relief,
				including money damages, for such violations.
						(b)Authority of
				the attorney generalThe
				Attorney General of the United States shall administer and enforce the
				provisions of this Act.
						(c)State, local,
				and tribal enforcement
							(1)In
				general
								(A)StandingA
				State, through its attorney general (or a designee thereof), or a local
				government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer (or a designee thereof), may bring an
				action in a United States district court to prevent and restrain violations of
				this Act by any person (or by any person controlling such person) or to obtain
				any other appropriate relief from any person (or from any person controlling
				such person) for violations of this Act, including civil penalties, money
				damages, and injunctive or other equitable relief.
								(B)Sovereign
				immunityNothing in this Act shall be deemed to abrogate or
				constitute a waiver of any sovereign immunity of a State or local government or
				Indian tribe against any unconsented lawsuit under this Act, or otherwise to
				restrict, expand, or modify any sovereign immunity of a State or local
				government or Indian tribe.
								(2)Provision of
				informationA State, through its attorney general, or a local
				government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer (or a designee thereof), may provide
				evidence of a violation of this Act by any person not subject to State, local,
				or tribal government enforcement actions for violations of this Act to the
				Attorney General of the United States or a United States attorney, who shall
				take appropriate actions to enforce the provisions of this Act.
							(3)Use of
				penalties collected
								(A)In
				generalThere is established a separate account in the Treasury
				known as the PACT Anti-Trafficking Fund. Notwithstanding any
				other provision of law and subject to subparagraph (B), an amount equal to 50
				percent of any criminal and civil penalties collected by the United States
				Government in enforcing the provisions of this Act shall be transferred into
				the PACT Anti-Trafficking Fund and shall be available to the Attorney General
				of the United States for purposes of enforcing the provisions of this Act and
				other laws relating to contraband tobacco products.
								(B)Allocation of
				fundsOf the amount available to the Attorney General under
				subparagraph (A), not less than 50 percent shall be made available only to the
				agencies and offices within the Department of Justice that were responsible for
				the enforcement actions in which the penalties concerned were imposed or for
				any underlying investigations.
								(4)Nonexclusivity
				of remedy
								(A)In
				generalThe remedies available under this section and section 3
				are in addition to any other remedies available under Federal, State, local,
				tribal, or other law.
								(B)State court
				proceedingsNothing in this Act shall be construed to expand,
				restrict, or otherwise modify any right of an authorized State official to
				proceed in State court, or take other enforcement actions, on the basis of an
				alleged violation of State or other law.
								(C)Tribal court
				proceedingsNothing in this Act shall be construed to expand,
				restrict, or otherwise modify any right of an authorized Indian tribal
				government official to proceed in tribal court, or take other enforcement
				actions, on the basis of an alleged violation of tribal law.
								(D)Local
				government enforcementNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized local
				government official to proceed in State court, or take other enforcement
				actions, on the basis of an alleged violation of local or other law.
								(d)Persons dealing
				in tobacco productsAny person who holds a permit under section
				5712 of the Internal Revenue Code of 1986 (regarding permitting of
				manufacturers and importers of tobacco products and export warehouse
				proprietors) may bring an action in a United States district court to prevent
				and restrain violations of this Act by any person (or by any person controlling
				such person) other than a State, local, or tribal government.
						(e)Notice
							(1)Persons dealing
				in tobacco productsAny person who commences a civil action under
				subsection (d) shall inform the Attorney General of the United States of the
				action.
							(2)State, local,
				and tribal actionsIt is the sense of Congress that the attorney
				general of any State, or chief law enforcement officer of any locality or
				tribe, that commences a civil action under this section should inform the
				Attorney General of the United States of the action.
							(f)Public
				notice
							(1)In
				generalThe Attorney General of the United States shall make
				available to the public, by posting such information on the Internet and by
				other appropriate means, information regarding all enforcement actions
				undertaken by the Attorney General or United States attorneys, or reported to
				the Attorney General, under this section, including information regarding the
				resolution of such actions and how the Attorney General and the United States
				attorney have responded to referrals of evidence of violations pursuant to
				paragraph (2).
							(2)Reports to
				CongressThe Attorney General shall submit to Congress each year
				a report containing the information described in paragraph
				(1).
							.
			(f)Conforming and
			 clerical amendmentsThe section heading for chapter 10A of title
			 15, United States Code, is amended to read as follows: REMOTE SALES OF CIGARETTES AND SMOKELESS
			 TOBACCO.
			3.Treatment of
			 cigarettes and smokeless tobacco as nonmailable matterSection 1716 of title 18, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (j) and (k) as subsections (k) and (l), respectively; and
			(2)by inserting
			 after subsection (i) the following:
				
					(j)Tobacco
				products
						(1)Prohibition
							(A)In
				generalExcept as provided in subparagraphs (B) and (C), all
				cigarettes (as that term is defined in section 1(2) of the Act of October 19,
				1949 (15 U.S.C. 375; commonly referred to as the Jenkins Act))
				and smokeless tobacco (as that term is defined in section 1(12) of that Act),
				are nonmailable and shall not be deposited in or carried through the mails. The
				United States Postal Service shall not accept for delivery or transmit through
				the mails any package that it knows or has reasonable cause to believe contains
				any cigarettes or smokeless tobacco made nonmailable by this subsection.
							(B)Reasonable
				cause to believeFor purposes of this section, notification to
				the United States Postal Service by the Attorney General, a United States
				attorney, or a State Attorney General that an individual or entity is primarily
				engaged in the business of transmitting cigarettes or smokeless tobacco made
				nonmailable by this section shall constitute reasonable cause to believe that
				any packages presented to the United States Postal Service by such individual
				or entity contain nonmailable cigarettes or smokeless tobacco.
							(C)CigarsSubparagraph
				(A) shall not apply to cigars (as that term is defined in section 5702(a) of
				the Internal Revenue Code of 1986).
							(D)Geographic
				exceptionSubparagraph (A) shall not apply to mailings within or
				into any State that is not contiguous with at least 1 other State of the United
				States. For purposes of this paragraph, State means any of the 50
				States or the District of Columbia.
							(2)Packaging
				exceptions inapplicableSubsection (b) shall not apply to any
				tobacco product made nonmailable by this subsection.
						(3)Seizure and
				forfeitureAny cigarettes or smokeless tobacco made nonmailable
				by this subsection that are deposited in the mails shall be subject to seizure
				and forfeiture, and any tobacco products so seized and forfeited shall either
				be destroyed or retained by Government officials for the detection or
				prosecution of crimes or related investigations and then destroyed.
						(4)Additional
				penaltiesIn addition to any other fines and penalties imposed by
				this chapter for violations of this section, any person violating this
				subsection shall be subject to an additional penalty in the amount of 10 times
				the retail value of the nonmailable cigarettes or smokeless tobacco, including
				all Federal, State, and local taxes.
						(5)Use of
				penaltiesThere is established a separate account in the Treasury
				known as the PACT Postal Service Fund. Notwithstanding any other
				provision of law, an amount equal to 50 percent of any criminal and civil fines
				or monetary penalties collected by the United States Government in enforcing
				the provisions of this subsection shall be transferred into the PACT Postal
				Service Fund and shall be available to the Postmaster General for the purpose
				of enforcing the provisions of this
				subsection.
						.
			4.Compliance with
			 Model Statute or Qualifying Statute
			(a)In
			 generalA Tobacco Product Manufacturer or importer may not sell
			 in, deliver to, or place for delivery sale, or cause to be sold in, delivered
			 to, or placed for delivery sale in a State that is a party to the Master
			 Settlement Agreement, any cigarette manufactured by a Tobacco Product
			 Manufacturer that is not in full compliance with the terms of the Model Statute
			 or Qualifying Statute enacted by such State requiring funds to be placed into a
			 qualified escrow account under specified conditions, or any regulations
			 promulgated pursuant to such statute.
			(b)Jurisdiction To
			 prevent and restrain violations
				(1)In
			 generalThe United States district courts shall have jurisdiction
			 to prevent and restrain violations of subsection (a) in accordance with this
			 subsection.
				(2)Initiation of
			 actionA State, through its attorney general, may bring an action
			 in the United States district courts to prevent and restrain violations of
			 subsection (a) by any person (or by any person controlling such person).
				(3)Attorney
			 feesIn any action under paragraph (2), a State, through its
			 attorney general, shall be entitled to reasonable attorney fees from a person
			 found to have willfully and knowingly violated subsection (a).
				(4)Nonexclusivity
			 of remediesThe remedy available under paragraph (2) is in
			 addition to any other remedies available under Federal, State, or other law. No
			 provision of this Act or any other Federal law shall be held or construed to
			 prohibit or preempt the Master Settlement Agreement, the Model Statute (as
			 defined in the Master Settlement Agreement), any legislation amending or
			 complementary to the Model Statute in effect as of June 1, 2006, or any
			 legislation substantially similar to such existing, amending, or complementary
			 legislation hereinafter enacted.
				(5)Other
			 enforcement actionsNothing in this subsection shall be construed
			 to prohibit an authorized State official from proceeding in State court or
			 taking other enforcement actions on the basis of an alleged violation of State
			 or other law.
				(6)Authority of
			 the attorney generalThe Attorney General of the United States
			 may administer and enforce subsection (a).
				(c)DefinitionsIn
			 this section the following definitions apply:
				(1)Delivery
			 saleThe term delivery sale means any sale of
			 cigarettes or smokeless tobacco to a consumer if—
					(A)the consumer
			 submits the order for such sale by means of a telephone or other method of
			 voice transmission, the mails, or the Internet or other online service, or the
			 seller is otherwise not in the physical presence of the buyer when the request
			 for purchase or order is made; or
					(B)the cigarettes or
			 smokeless tobacco are delivered by use of a common carrier, private delivery
			 service, or the mails, or the seller is not in the physical presence of the
			 buyer when the buyer obtains possession of the cigarettes or smokeless
			 tobacco.
					(2)ImporterThe
			 term importer means each of the following:
					(A)Shipping or
			 consigningAny person in the United States to whom non-tax-paid
			 tobacco products manufactured in a foreign country, Puerto Rico, the Virgin
			 Islands, or a possession of the United States are shipped or consigned.
					(B)Manufacturing
			 warehousesAny person who removes cigars or cigarettes for sale
			 or consumption in the United States from a customs-bonded manufacturing
			 warehouse.
					(C)Unlawful
			 importingAny person who smuggles or otherwise unlawfully brings
			 tobacco products into the United States.
					(3)Master
			 Settlement AgreementThe term Master Settlement
			 Agreement means the agreement executed November 23, 1998, between the
			 attorneys general of 46 States, the District of Columbia, the Commonwealth of
			 Puerto Rico, and 4 territories of the United States and certain tobacco
			 manufacturers.
				(4)Model statute;
			 qualifying statuteThe terms Model Statute and
			 Qualifying Statute means a statute as defined in section
			 IX(d)(2)(e) of the Master Settlement Agreement.
				(5)Tobacco Product
			 ManufacturerThe term Tobacco Product Manufacturer
			 has the meaning given that term in section II(uu) of the Master Settlement
			 Agreement.
				5.Undercover
			 criminal investigations of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives
			(a)Appropriations
			 available
				(1)In
			 generalCommencing as of the date of the enactment of this Act
			 and without fiscal year limitation, the authorities in section 102(b) of the
			 Department of Justice and Related Agencies Appropriations Act, 1993 (title I of
			 Public Law 102–395; 106 Stat. 1838) shall be available to the Bureau of
			 Alcohol, Tobacco, Firearms and Explosives for undercover investigative
			 operations of the Bureau which are necessary for the detection and prosecution
			 of crimes against the United States.
				(2)Conforming
			 ruleFor purposes of the exercise by the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives of the authorities referenced in paragraph
			 (1), a reference in section 102(b) of the Department of Justice and Related
			 Agencies Appropriations Act, 1993 (title I of Public Law 102–395; 106 Stat.
			 1838) to the Federal Bureau of Investigation shall be deemed to be a reference
			 to the Bureau of Alcohol, Tobacco, Firearms and Explosives, and a reference to
			 the Director of the Federal Bureau of Investigation shall be deemed to be a
			 reference to the Director of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives.
				(b)Limitations in
			 appropriations ActsThe exercise of the authorities referred to
			 in subsection (a)(1) by the Bureau of Alcohol, Tobacco, Firearms and Explosives
			 shall be subject to the provisions of appropriations Acts.
			6.Inspection by
			 Bureau of Alcohol, Tobacco, Firearms and Explosives of records of certain
			 cigarette and smokeless tobacco sellers
			(a)In
			 generalAny officer of the Bureau of Alcohol, Tobacco, Firearms
			 and Explosives may, during normal business hours, enter the premises of any
			 person described in subsection (b) for the purposes of inspecting—
				(1)any records or
			 information required to be maintained by such person under the provisions of
			 law referred to in subsection (d); or
				(2)any cigarettes or
			 smokeless tobacco kept or stored by such person at such premises.
				(b)Covered
			 personsSubsection (a) applies to any person who engages in a
			 delivery sale, and who ships, sells, distributes, or receives any quantity in
			 excess of 10,000 cigarettes, or any quantity in excess of 500 single-unit
			 consumer-sized cans or packages of smokeless tobacco, within a single
			 month.
			(c)Relief
				(1)In
			 generalThe district courts of the United States shall have the
			 authority in a civil action under this subsection to compel inspections
			 authorized by subsection (a).
				(2)ViolationsWhoever
			 violates subsection (a) or an order issued pursuant to paragraph (1) shall be
			 subject to a civil penalty in an amount not to exceed $10,000 for each
			 violation.
				(d)Covered
			 provisions of lawThe provisions of law referred to in this
			 subsection are—
				(1)the Act of
			 October 19, 1949 (15 U.S.C. 375; commonly referred to as the Jenkins
			 Act);
				(2)chapter 114 of
			 title 18, United States Code; and
				(3)this Act.
				(e)Delivery sale
			 definedIn this section, the term delivery sale has
			 the meaning given that term in 2343(e) of title 18, United States Code, as
			 amended by section 4(d)(4).
			7.Compliance with
			 Tariff Act of 1930
			(a)Inapplicability
			 of exemptions from requirements for entry of certain
			 cigarettesSection 802(b)(1) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1681a(b)(1)) is amended by adding at the end the following: This
			 paragraph shall not apply to any cigarettes sold in connection with a delivery
			 sale (as that term is defined in section 1(6) of the Act of October 19, 1949
			 (commonly referred to as the Jenkins Act))..
			(b)State and
			 Tribal access to customs certificationsSection 802 of the
			 Tariff Act of 1930 (19 U.S.C. 1681a)
			 is amended by adding at the end the following:
				
					(d)State and
				Tribal access to customs certificationsA State, through its
				attorney general, and an Indian tribe (as that term is defined in section 4(e)
				of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(e)), through its chief law
				enforcement officer, shall be entitled to obtain copies of any certification
				required pursuant to subsection (c) directly—
						(1)upon request to
				the agency of the United States responsible for collecting such certification;
				or
						(2)upon request to
				the importer, manufacturer, or authorized official of such importer or
				manufacturer.
						.
			(c)Enforcement
			 provisionsSection 803 of the Tariff Act of 1930 (19 U.S.C. 1681b) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in the first
			 sentence—
						(i)by
			 inserting any State of before the United States
			 the first and second places it appears; and
						(ii)by
			 inserting before the period the following: , to any State in which such
			 tobacco product, cigarette papers, or tube was imported, or to the Indian tribe
			 of any Indian country (as that term is defined in section 1151 of title 18,
			 United States Code) in which such tobacco product, cigarette papers, or tube
			 was imported; and
						(B)in the second
			 sentence, by inserting , or to any State or Indian tribe, after
			 the United States; and
					(2)by adding at the
			 end the following:
					
						(c)Actions by
				States and others
							(1)Persons dealing
				in tobacco productsAny person who holds a permit under section
				5712 of the Internal Revenue Code of 1986 (regarding permitting of
				manufacturers and importers of tobacco products and export warehouse
				proprietors) may bring an action in the United States district courts to
				prevent and restrain violations of this title by any person (or by any person
				controlling such person), other than a State, local, or tribal
				government.
							(2)State, local,
				and Tribal governmentsA State, through its attorney general, or
				a local government or tribe through its chief law enforcement officer (or a
				designee thereof), may bring a civil action under this title to prevent and
				restrain violations of this title by any person (or by any person controlling
				such person) or to obtain any other appropriate relief for violations of this
				title by any person (or from any person controlling such person), including
				civil penalties, money damages, and injunctive or other equitable
				relief.
							(3)Construction
				generally
								(A)In
				generalNothing in this subsection shall be deemed to abrogate or
				constitute a waiver of any sovereign immunity of a State or local government or
				Indian tribe against any unconsented lawsuit under this title or to otherwise
				restrict, expand, or modify any sovereign immunity of a State, local
				government, or Indian tribe.
								(B)Construction
				with other reliefThe remedies available under this subsection
				are in addition to any other remedies available under Federal, State, local,
				tribal, or other law.
								(4)Construction
				with forfeiture provisionsNothing in this subsection shall be
				construed to require a State or Indian tribe to first bring an action under to
				paragraph (1) when pursuing relief under subsection (b).
							(d)Construction
				with other authoritiesNothing in this title shall be construed
				to expand, restrict, or otherwise modify the right of—
							(1)an authorized
				State official from proceeding in State court, or taking other enforcement
				actions, on the basis of alleged violation of State or other law; or
							(2)an authorized
				Indian tribal government official from proceeding in tribal court, or taking
				other enforcement actions, on the basis of alleged violation of tribal
				law.
							.
				(d)Inclusion of
			 smokeless tobacco
				(1)In
			 generalSections 802 and 803(a) of the
			 Tariff Act of 1930 (19 U.S.C. 1202 et
			 seq.) are amended by inserting or smokeless tobacco products
			 after cigarettes each place it appears.
				(2)Conforming
			 amendments
					(A)Requirements
			 for entrySection 802 of the Tariff Act of 1930 (19 U.S.C. 1681a) is
			 amended—
						(i)in
			 the heading, by inserting “AND SMOKELESS
			 TOBACCO” after
			 “CIGARETTES”;
						(ii)in
			 subsection (a)—
							(I)in paragraph (1),
			 by inserting or section 4 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4403), respectively after
			 section 7 of the Federal Cigarette Labeling and Advertising Act (15
			 U.S.C. 1335a);
							(II)in paragraph
			 (2), by inserting or section 3 of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4402), respectively, after
			 section 4 of the Federal Cigarette Labeling and Advertising Act (15
			 U.S.C. 1333); and
							(III)in paragraph
			 (3), by inserting or section 3(d) of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4402(d)), respectively, after
			 section 4(c) of the Federal Cigarette Labeling and Advertising Act (15
			 U.S.C. 1333(c));
							(iii)in subsection
			 (b)—
							(I)in the heading of
			 paragraph (1), by inserting or smokeless tobacco after
			 cigarettes; and
							(II)in the heading
			 of paragraphs (2) and (3), by inserting or smokeless tobacco
			 after Cigarettes; and
							(iv)in
			 subsection (c)—
							(I)in the heading,
			 by inserting or Smokeless
			 Tobacco after Cigarette;
							(II)in paragraph
			 (1), by inserting or section 4 of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4403), respectively after
			 section 7 of the Federal Cigarette Labeling and Advertising Act (15
			 U.S.C. 1335a);
							(III)in paragraph
			 (2)(A), or section 3 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4402), respectively, after
			 section 4 of the Federal Cigarette Labeling and Advertising Act (15
			 U.S.C. 1333); and
							(IV)in paragraph
			 (2)(B), by inserting or section 3(d) of the Comprehensive Smokeless
			 Tobacco Health Education Act of 1986 (15 U.S.C. 4402(d)), respectively
			 after section 4(c) of the Federal Cigarette Labeling and Advertising Act
			 (15 U.S.C. 1333(c)).
							(B)EnforcementSection
			 803(b) of the Tariff Act of 1930 (19
			 U.S.C. 1681b(b)) is amended by inserting , or any smokeless tobacco
			 product, after or tube the first place it
			 appears.
					(C)Title
			 headingThe heading of title VIII of the
			 Tariff Act of 1930 (19 U.S.C. 1681 et
			 seq.) is amended by inserting AND
			 SMOKELESS TOBACCO after CIGARETTES.
					8.Exclusions
			 regarding Indian Tribes and Tribal matters
			(a)In
			 generalNothing in this Act or the amendments made by this Act is
			 intended nor shall be construed to affect, amend, or modify—
				(1)any agreements,
			 compacts, or other intergovernmental arrangements between any State or local
			 government and any government of an Indian tribe (as that term is defined in
			 section 4(e) of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450b(e)) relating to the
			 collection of taxes on cigarettes or smokeless tobacco sold in Indian country
			 (as that term is defined in section 1151 of title 18, United States
			 Code);
				(2)any State laws
			 that authorize or otherwise pertain to any such intergovernmental arrangements
			 or create special rules or procedures for the collection of State, local, or
			 tribal taxes on cigarettes or smokeless tobacco sold in Indian country;
				(3)any limitations
			 under existing Federal law, including Federal common law and treaties, on
			 State, local, and tribal tax and regulatory authority with respect to the sale,
			 use, or distribution of cigarettes and smokeless tobacco by or to Indian tribes
			 or tribal members or in Indian country;
				(4)any existing
			 Federal law, including Federal common law and treaties, regarding State
			 jurisdiction, or lack thereof, over any tribe, tribal members, or tribal
			 reservations; and
				(5)any existing
			 State or local government authority to bring enforcement actions against
			 persons located in Indian country.
				(b)Coordination of
			 law enforcementNothing in this Act or the amendments made by
			 this Act shall be construed to inhibit or otherwise affect any coordinated law
			 enforcement effort by 1 or more States or other jurisdictions, including Indian
			 tribes, through interstate compact or otherwise, that—
				(1)provides for the
			 administration of tobacco product laws or laws pertaining to interstate sales
			 or other sales of tobacco products;
				(2)provides for the
			 seizure of tobacco products or other property related to a violation of such
			 laws; or
				(3)establishes
			 cooperative programs for the administration of such laws.
				(c)Treatment of
			 State and local governmentsNothing in this Act or the amendments
			 made by this Act is intended, and shall not be construed to, authorize,
			 deputize, or commission States or local governments as instrumentalities of the
			 United States.
			(d)Enforcement
			 within Indian CountryNothing in this Act or the amendments made
			 by this Act is intended to prohibit, limit, or restrict enforcement by the
			 Attorney General of the United States of the provisions herein within Indian
			 country.
			(e)AmbiguityAny
			 ambiguity between the language of this section or its application and any other
			 provision of this Act shall be resolved in favor of this section.
			9.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), this Act shall take
			 effect on the date that is 90 days after the date of enactment of this
			 Act.
			(b)BATFE
			 authority
				(1)In
			 generalSections 6 and 7 shall take effect on the date of
			 enactment of this Act.
				(2)DefinitionFor
			 purposes of section 7, the definition of delivery sale in section 2343(e)(1) of
			 title 18, United States Code, as amended by section 4(d)(4) of this Act, shall
			 take effect on the date of enactment of this Act.
				10.SeparabilityIf any provision of this Act or the
			 application thereof to any person or circumstance is held invalid, the
			 remainder of the Act and the application of it to any other person or
			 circumstance shall not be affected thereby.
		
